Citation Nr: 0018388	
Decision Date: 07/13/00    Archive Date: 07/14/00

DOCKET NO.  99-06 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.



ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from January 1980 to June 
1997.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 decision by the RO.


FINDINGS OF FACT

1.  When the veteran was examined for service retirement in 
February 1997, it was noted that he had degenerative joint 
disease (arthritis) of both knees.

2.  The veteran was discharged from service in June 1997, and 
filed an application for VA disability benefits in July 1997.


CONCLUSIONS OF LAW

1.  The claim of service connection for a left knee disorder 
is well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).

2.  The claim of service connection for a right knee disorder 
is well grounded.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that service connection should be 
granted for disorders of his knees.  He maintains, in 
essence, that current difficulties with his knees had their 
onset during active military service.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. §§ 3.303(a), 3.306 (1999).  Service connection is 
also warranted where the evidence shows that a chronic 
disability or disorder has been caused or aggravated by an 
already service-connected disability.  38 C.F.R. § 3.310 
(1999); Allen v. Brown, 7 Vet. App. 439 (1995).  When disease 
is shown as chronic in service, or within a presumptive 
period so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date are service connected unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b) (1999).

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997); Morton v. West, 
12 Vet. App. 477, 485-86 (1999).  If the claimant does not 
meet this initial burden, the appeal must fail because, in 
the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that evidence pertaining to each of 
three elements must be submitted in order to make a claim of 
service connection well grounded.  There must be competent 
(medical) evidence of a current disability; competent (lay or 
medical) evidence of incurrence or aggravation of disease or 
injury in service; and competent (medical) evidence of a 
nexus, or link, between the in-service injury or disease and 
the current disability.  Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  This third element may also be established by the 
use of statutory presumptions.  See 38 U.S.C.A. § 1112 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

In the present case, the Board finds that the veteran's claim 
of service connection for disorders of his knees is well 
grounded.  Given the fact that degenerative joint disease 
(arthritis) of both knees was noted at the time of his 
retirement examination in February 1997, and in view of the 
fact that he filed an application for VA disability benefits 
for his knees in July 1997-less than one month after he was 
separated from service-it is the Board's conclusion that the 
requirements for a well-grounded claim have been satisfied.  
See Hampton v. Gober, 10 Vet. App. 481 (1997) (where a claim 
for benefits was filed one month after the veteran's 
separation from service, the diagnosis of a disorder in a 
separation examination report was deemed to constitute 
evidence not only of current disability, but also of a 
relationship between that disability and service).  
Consequently, to this extent, the appeal is granted.


ORDER

The claim of service connection for a left knee disorder is 
well grounded; to this extent, the appeal is granted.

The claim of service connection for a right knee disorder is 
well grounded; to this extent, the appeal is granted.


REMAND

As noted above, the Board has determined that the claim of 
service connection for a disorder of the veteran's knees is 
well grounded.  Accordingly, because the claim is well 
grounded, VA has a duty to assist the veteran in developing 
the facts pertinent to the claim.  38 U.S.C.A. § 5107(a) 
(West 1991).

The record shows that the veteran underwent a VA general 
medical examination in August 1997.  It was noted at that 
time that examination of the knees demonstrated no swelling, 
deformity, crepitus, or laxity, and that the range of motion 
was zero to 140 degrees, bilaterally.  X-rays of the knees 
were normal, and the diagnostic assessment was "[h]istory of 
knee sprain."

Since the time of the August 1997 examination, the veteran 
has alleged having been seen for his knees at the VA Medical 
Center (VAMC) in Salem, Virginia, on at least one occasion, 
in October 1998.  He also indicated in his substantive 
appeal, dated in March 1999, that he was scheduled for 
further follow-up in April 1999.  The implication is that he 
is having ongoing difficulties with his knees that require 
treatment.

Given the apparent conflict between the findings at the time 
of the veteran's retirement examination in February 1997 
(when degenerative joint disease was noted), the findings on 
the August 1997 VA general medical examination (which appear 
to indicate that the veteran's knees were essentially 
normal), and the veteran's implied allegation of continued 
knee disability subsequent to August 1997, it is the Board's 
conclusion that the veteran should be afforded a special 
orthopedic examination for purposes of ascertaining whether 
he has current diagnosed or identifiable disorders of the 
knees that can be attributed to active military service.  It 
is also the Board's conclusion that efforts should be 
undertaken to obtain the records of his treatment at the 
Salem VAMC in October 1998, and the records of any other 
additional, relevant treatment that have not yet been 
associated with the claims folder.  38 C.F.R. §§ 3.327, 19.9 
(1999).

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

1.  The RO should ask the veteran to 
provide the RO with information 
regarding any evidence of current or 
past treatment for his knees that has 
not already been made part of the 
record, and should assist him in 
obtaining such evidence following the 
procedures set forth in 38 C.F.R. 
§ 3.159 (1999).  The RO should make an 
effort to ensure that all relevant 
records of VA treatment have been 
obtained for review, to include any 
records of relevant treatment at the 
VAMC in Salem, Virginia, in October 1998 
and April 1999.  The veteran should be 
given a reasonable opportunity to 
respond to the RO's communications, and 
any additional evidence received should 
be associated with the claims folder.

2.  After the above development has been 
completed, the veteran should be 
scheduled for a special orthopedic 
examination.  The examining physician 
should examine the veteran, review the 
claims folder, and provide an opinion as 
to whether the veteran has a current, 
diagnosed or identifiable disorder or 
malady of the knees.  If the examiner 
concludes that the veteran does have a 
current, diagnosed or identifiable 
disorder or malady of either knee, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the disorder or malady identified 
began during the veteran's period of 
active military service, or is otherwise 
attributable to such service.

3.  The RO should thereafter take 
adjudicatory action on the veteran's 
claims.  If any benefit sought is 
denied, a supplemental statement of the 
case (SSOC) should be issued.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder should be returned to this Board 
for further appellate review.  No action is required by the 
veteran until he receives further notice, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).  The purposes of this remand are 
to procure clarifying data and to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



